Exhibit 10.4











CONFIDENTIAL


____________, 2016


[Name of Executive]
GCP APPLIED TECHNOLOGIES INC.


Dear __________:


GCP Applied Technologies Inc., a Delaware corporation (the "Company"), considers
it essential to the best interests of its stockholders to foster the continuous
employment of key management personnel. In this connection, the Board of
Directors of the Company (the "Board") recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may exist and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company, its subsidiaries and other business
units, and its stockholders.
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including yourself, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company, although no such change is
now contemplated.
In order to induce you to remain in the employ of GCP (as hereafter defined),
the Company agrees that you shall receive the severance benefits set forth in
this letter agreement ("Agreement") in the event your employment with
GCP is terminated subsequent to a Change in Control of the Company (as
hereinafter defined) under the circumstances provided in this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.4



1.    Definitions. When used in this Agreement as capitalized terms, the
following defined terms shall have the meanings set forth or specified in this
Section.
(a)    "Board" shall have the meaning specified in the first paragraph of this
Agreement.
(b)     "Change in Control of the Company" means and shall be deemed to have
occurred if (i) the Company determines that any "person" (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned, directly or indirectly, by the stockholders of the company in
substantially the same proportions as their ownership of stock of the company,
has become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 20% or more of the outstanding common stock of
the Company; (ii) individuals who are Continuing Directors cease to constitute a
majority of any class of directors of the Board; or (iii) there occurs a
reorganization, merger, consolidation or other corporate transaction involving
the Company (a "Corporate Transaction"), in each case, with respect to which the
stockholders of the Company immediately prior to such Corporate Transaction do
not, immediately after the Corporate Transaction, own 50% or more of the
combined voting power of the corporation resulting from such Corporate
Transaction.
(c)     "Code" means the Internal Revenue Code of 1986, as amended and in effect
at the time of a Change in Control of the Company.
(d)    "Company" means GCP Applied Technologies Inc., a Delaware corporation,
and any successor as provided in Section 6(a).
(e) "Continuing Director" means any member of the Board who was such a member on
the date hereof, and any successor to such a Continuing Director who is approved
as a nominee or elected to succeed a Continuing Director by a majority of
Continuing Directors who are then members of the Board.




--------------------------------------------------------------------------------

Exhibit 10.4



(f)     "Corporate Transaction" shall have the meaning specified in Section 1(b)
(g)     "Date of Termination" shall have the meaning specified in Section 3(e)
(h)     "Disability" shall have the meaning specified in Section 3(a).
(i)     "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(j)     "Excise Tax" means the excise tax imposed by Section 4999 of the Code
and/or any interest or penalties with respect to such excise tax.
(k)     "GCP" means the Company and/or one or more of its subsidiaries.
(l)     "Good Reason" shall have the meaning specified in Section 3(c).
(m)     "Notice of Termination" means a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
(n)     "Other Payments" means payments and/or the value of benefits to which
you are entitled (other than the Severance Payment) pursuant to any agreement
(including this Agreement) that constitute "parachute payments" (as defined in
Section 280G of the Code and the regulations thereunder).
(o)     "Retirement" shall have the meaning specified in Section 4(a).
(p)     "Retirement Plans" means retirement plans of GCP; "Retirement
Arrangements" means Retirement Plans and agreements of GCP relating to
retirement benefits, and "Insurance Plans" means GCP's basic life and health
insurance plans, the survivor benefit under any GCP deferred compensation
program, and the Executive Salary Protection Plan.
(q)     "Severance Payment" means a single, lump sum payment, in accordance with
Section 4(c)(ii).




--------------------------------------------------------------------------------

Exhibit 10.4



(r)     "Tax Advisor" means a tax advisor that, in the reasonable judgment of
the Company, is familiar with and experienced in the tasks required of the "tax
advisor" hereunder, and is selected by the Company to perform those tasks. The
Company shall pay all of the fees and expenses of the Tax Advisor.
2.     Term of Agreement. This Agreement shall become effective on
__________________________, 2016 and shall continue in effect through December
31, 2016; provided, however, that commencing on each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company shall
have given notice that it does not wish to extend this Agreement or you shall
have given such notice to the Company; provided, further, if a Change in Control
of the Company shall have occurred during the original or any extended term of
this Agreement, this Agreement shall continue in effect for a period of 24
months beyond the month in which such Change in Control of the Company occurred.
This Agreement shall terminate upon your ceasing to be an officer of the Company
unless prior thereto a Change in Control of the Company shall have occurred.
3.    Termination Following Change in Control. No benefits shall be payable
hereunder unless there shall have been a Change in Control of the Company during
the term of this Agreement. If any of the events described in Section 1(b)
constituting a Change in Control of the Company shall have occurred, you shall
be entitled to the benefits provided in Section 4 upon the subsequent
termination of your employment during the term of this Agreement unless such
termination is (i) because of your death, Disability or Retirement, (ii) by the
Company for Cause, or (iii) by you other than for Good Reason, as specified
below.




--------------------------------------------------------------------------------

Exhibit 10.4



(a)    Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with GCP for six consecutive months, and within 30 days after written
notice of termination is given you shall not have returned to the full-time
performance of your duties, your employment may be terminated for "Disability".
(b)    Cause. The Company shall be entitled to terminate your employment for
Cause. For the purposes of this Agreement, "Cause" means (i) the willful and
continued failure by you to substantially perform your duties with GCP (other
than any such failure resulting from your incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination by you for Good Reason) after a written demand for substantial
performance is delivered to you as authorized by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, or (ii) the willful engaging by you in
conduct which is demonstrably and materially injurious to GCP, monetarily or
otherwise. For purposes of this Subsection, no act, or failure to act, on your
part shall be deemed "willful" unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of GCP. Any act or omission based upon authority given pursuant to
authorization of the Board or upon the advice of counsel for GCP shall be
conclusively presumed to be done or omitted by you in good faith and in the best
interest of GCP. Notwithstanding the foregoing, your employment shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board, held after reasonable notice to you and an opportunity for you,
together with your counsel, to be heard before the Board, finding that in the
good faith opinion of the Board you were guilty of conduct set forth above in
clause (i) or (ii) of the second sentence of this Subsection and specifying the
particulars thereof in detail.




--------------------------------------------------------------------------------

Exhibit 10.4



(c)     Good Reason. You shall be entitled to terminate your employment for
"Good Reason". For purposes of this Agreement, "Good Reason" means the
occurrence after a Change in Control of the Company of any of the following
circumstances, without your express written consent, unless such circumstances
(other than that specified in paragraph (iii)) are fully corrected prior to the
Date of Termination specified in the Notice of Termination given by you in
respect thereof:
(i)    The assignment to you of any duties inconsistent with your status as an
officer of the Company and an executive of GCP or a substantial adverse
alteration in the nature or status of your responsibilities from those in effect
immediately prior to the Change in Control of the Company.
(ii)    A reduction in your annual base salary as in effect on the date hereof
or as the same may be increased from time to time, or GCP's failure to increase
your annual base salary substantially in accordance with increases given to
other officers of the Company.
(iii)     GCP's requiring you to be based anywhere other than the metropolitan
area in which your office is located immediately prior to the Change in Control
of the Company, except for required travel on GCP's business to an extent
substantially consistent with your business travel obligations immediately prior
to the Change in Control of the Company.
(iv)     The failure by GCP, without your consent, to pay to you any portion of
your then current compensation, or the failure by GCP (and/or any trust of which
GCP is the grantor) to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of GCP within seven days of
the date such deferred compensation is due.




--------------------------------------------------------------------------------

Exhibit 10.4



(v)    The failure by GCP to continue in effect any compensation plan or program
in which you participate immediately prior to the Change in Control of the
Company which is material to your total compensation, including but not limited
to GCP's incentive compensation, stock incentive and deferred compensation plans
or programs or any substitute plans or programs adopted prior to such Change in
Control of the Company, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan or program) has been made with respect to such
plan or program, or the failure by GCP to continue your participation therein
(or in such substitute or alternative plan or program) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, as existed at the time of
such Change in Control of the Company.
(vi)    The failure by GCP to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Retirement
Arrangements or Insurance Plans in which you were participating at the time of
the Change in Control of the Company, the taking of any action by GCP that would
directly or indirectly materially reduce any of such benefits or deprive you of
any material fringe benefit enjoyed by you at the time of the Change in Control
of the Company, or the failure by GCP to provide you with the number of paid
vacation days to which you are entitled on the basis of your years of service
with GCP in accordance with GCP's normal vacation policies in effect at the time
of the Change in Control of the Company.
(vii)    The failure of the Company to obtain a satisfactory agreement from any
successor corporation to assume and agree to perform this Agreement, as
contemplated in Section 6.




--------------------------------------------------------------------------------

Exhibit 10.4



(viii)     Any purported termination of your employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Subsection
(d) below (and, if applicable, the requirements of Subsection (b) above). For
purposes of this Agreement, no such purported termination shall be effective.
Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstances constituting Good Reason hereunder.
(d)     Notice of Termination. Any purported termination of your employment by
GCP or by you following a Change in Control of the Company shall be communicated
by a Notice of Termination to the other party hereto in accordance with Sections
1(m) and 7.




--------------------------------------------------------------------------------

Exhibit 10.4



(e)     Date of Termination, Etc. "Date of Termination" shall mean (i) if your
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that you shall not have returned to the full-time performance of
your duties during such 30-day period), and (ii) if your employment is
terminated pursuant to Subsection (b) or (c) above or for Retirement or for any
reason (other than Disability), the date specified in the Notice of Termination
(which, in the case of a termination pursuant to Subsection (b) above shall not
be less than 30 days, and in the case of a termination pursuant to Subsection
(c) above shall not be less than 15 nor more than 60 days, respectively, after
the date such Notice of Termination is given); provided that if within 15 days
after any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this proviso), the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, the Date of Termination shall be the date on which
the dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (which is not appealable or with respect to
which the time for appeal therefrom has expired and no appeal has been
perfected); provided further that the Date of Termination shall be extended by a
notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company will
continue to pay, or cause a subsidiary to pay, you your full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, base salary) and continue you as a participant in all compensation
plans and programs, Retirement Arrangements and Insurance Plans in which you
were participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved in accordance with this Subsection. Amounts paid
under this Subsection are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.4



4.     Compensation During Disability and upon Termination. Following a Change
in Control of the Company, upon termination of your employment or during a
period of disability you shall be entitled to the following benefits:
(a)     Disability; Retirement. During any period that you fail to perform your
full-time duties with GCP as a result of incapacity due to physical or mental
illness, you shall continue to receive your full base salary at the rate in
effect at the commencement of any such period, plus all other amounts to which
you are entitled under any compensation plan or program of GCP in effect during
such period, until your employment is terminated for Disability pursuant to
Section 3(a). Thereafter your benefits shall be determined under the Retirement
Arrangements, Insurance Plans and other compensation plans and programs then in
effect in accordance with the terms of such plans and programs (without regard
to any amendment to such plans and programs made subsequent to a Change in
Control of the Company and on or prior to the Date of Termination).
If your employment shall be terminated by your Retirement, or by reason of your
death, the Company shall pay, or cause a subsidiary to pay, you your full base
salary through the Date of Termination or the date of your death plus all other
amounts to which you are entitled under any compensation plan or program of GCP.
Thereafter your benefits shall be determined in accordance with the Retirement
Arrangements, Insurance Plans and other compensation plans and programs then in
effect in accordance with the terms of such plans and programs (without regard
to any amendment to such plans and programs made subsequent to a Change in
Control of the Company and on or prior to the Date of Termination). As used
herein, "Retirement" shall mean termination of employment and retirement under a
Retirement Plan but shall not include termination of employment for Good Reason
or involuntary retirement by reason of the failure of the Company to approve
your continued employment after you reach normal retirement age.




--------------------------------------------------------------------------------

Exhibit 10.4



(b)     Cause; Voluntary Termination. If your employment shall be terminated by
the Company for Cause or by you other than for Good Reason, Disability,
Retirement or death, the Company shall pay, or cause a subsidiary to pay, you
your full base salary through the Date of Termination at the rate in effect at
the time the Notice of Termination is given, plus all other amounts to which you
are entitled under any compensation plan or program of the Company at the time
such payments are due, and the Company shall have no further obligations to you
under this Agreement except as provided in Subsection (g) below.
(c)     Involuntary Termination. If your employment shall be terminated by you
for Good Reason, or by the Company other than for Cause or Disability, you shall
be entitled to the benefits provided below:




--------------------------------------------------------------------------------

Exhibit 10.4



(i)    The Company shall pay, or cause a subsidiary to pay: (A) you your full
base salary and vacation pay accrued (but not taken) through the Date of
Termination at the rate in effect at the time Notice of Termination is given;
(B) you your total "targeted" annual incentive compensation award (under the
annual incentive compensation program of the Company) for the calendar year
immediately preceding the year in which the Date of Termination occurs, but only
if you have not received such an award for such preceding calendar year; (C) you
a pro-rata portion of your total "targeted" annual incentive compensation award
(under the annual incentive compensation program of the Company) for the
calendar year in which the Date of Termination occurs (determined by reference
to your base salary and salary grade on the day before the Date of Termination),
calculated by multiplying such total "targeted" award by a fraction of which the
numerator is the number of days in such calendar year prior to your Date of
Termination, and the denominator is 365; (D) you all other amounts to which you
are entitled under any compensation plan or program of GCP at the time such
payments are due; and (E) an independent, third-party outplacement service
provider to provide you (at your request) with outplacement services that are
the same as (or substantially similar to) outplacement services generally
offered to Company officers.




--------------------------------------------------------------------------------

Exhibit 10.4



(ii)     In lieu of any further salary payments to you for periods subsequent to
the Date of Termination: A Severance Payment equal to 3.00 multiplied by the sum
of (a) your annual base salary in effect on the day immediately preceding the
Date of Termination plus (b) an amount equal to your total "targeted" annual
incentive compensation award (under the annual incentive compensation program of
the Company) for the calendar year in which the Date of Termination occurs
(determined by reference to your base salary and salary grade on the day before
the Date of Termination). Notwithstanding the foregoing, if you have attained
age 62 prior to the Date of Termination, the Severance Payment payable to you
under this Section 4(c)(ii) shall be reduced (but not below zero) by multiplying
such Severance Payment by a fraction of which the numerator is equal to the
number of whole calendar months that have elapsed since the calendar month
immediately preceding the month in which your 62nd birthday occurs (i.e., the
first calendar month counted is the calendar month in which you attain age 62)
but prior to the Date of Termination (i.e., the last calendar month counted is
the calendar month ending immediately prior to the calendar month in which the
Date of Termination occurs), and the denominator is 36 (which, of course,
reflects the number of months from age 62 to age 65, the normal retirement age
under the GCP Applied Technologies Inc. Retirement Plan for Salaried Employees).




--------------------------------------------------------------------------------

Exhibit 10.4



(iii)     For a 24-month period following the Date of Termination, the Company
shall arrange to provide you with basic life and health insurance benefits
substantially similar to those you are receiving under Insurance Plans
immediately prior to the Notice of Termination, and with salary continuance
benefits similar to those which you would receive under the Executive Salary
Protection Plan had you continued to be employed at the date of your death less
the amount of your Severance Payment hereunder. Benefits otherwise receivable by
you pursuant to this paragraph shall be reduced to the extent comparable
benefits are actually received by you during the 24-month period following the
Date of Termination, and any such benefits actually received by you shall be
reported by you to the Company. Thereafter your benefits shall be determined in
accordance with the Insurance Plans as in effect at the Date of Termination
(without regard to any amendment to such plans made subsequent to a Change in
Control of the Company and on or prior to the Date of Termination).
Notwithstanding the foregoing, benefits otherwise receivable by you pursuant to
this paragraph shall cease on the first day of the calendar month following the
month in which your 65th birthday occurs (your "65th birthdate month"), unless
you are not entitled to receive retiree medical coverage from the Company as of
the first day of the calendar month following your 65th birthdate month, in
which case such benefits shall continue to be provided under the terms of this
paragraph (iii) for the remainder of the 24-month period following the Date of
Termination.




--------------------------------------------------------------------------------

Exhibit 10.4



(d)    Excise Tax. (i) Whether or not you are entitled to any Other Payments,
the Severance Payment calculated and payable under Section 4(c)(ii) (after any
adjustment necessary to satisfy the requirements of the last sentence of Section
4(c)(ii)) shall be reduced (but not below zero) by the amount necessary to avoid
the imposition of the Excise Tax with regard to the Severance Payment and/or
Other Payments; provided that such reduction shall only be effective if, as
calculated in accordance with this Agreement, the total amount of the Severance
Payment, as so reduced, plus Other Payments (together, the "Reduced Payment")
would be greater than the total amount of the Severance Payment, without regard
to any such reduction, plus Other Payments (together, the "Full Payment"), after
reducing the amount of both the Reduced Payment and the Full Payment by the
total of all applicable federal, state, local and foreign taxes (including, but
not limited to, the Excise Tax).
(ii)     The applicable federal, state, local and foreign taxes shall be those
taxes that, in the opinion of the Tax Advisor, will be imposed upon you as a
result of the receipt or enjoyment of the Severance Payment and/or Other
Payments and shall be calculated based upon the highest possible marginal tax
rates that could be applicable to you for the year in which you receive the
Severance Payment, unless you inform the Tax Advisor that a different marginal
tax rate is applicable with respect to you for any such tax for that year.
(iii)     The calculations necessary to effectuate the provisions of this
Section 4(c) shall be performed by the Tax Advisor prior to the date the
Severance Payment is made to you pursuant to Section 4(e). All issues with
regard to those calculations that are not specifically provided for by this
Agreement shall be decided in a manner that provides you with the greatest net
after-tax benefit with respect to the Severance Payment and Other Payments,
taking into consideration the above-mentioned applicable federal, state, local
and foreign taxes.




--------------------------------------------------------------------------------

Exhibit 10.4



(e)     Payment Of Severance Payment.
(i) The Severance Payment to which you are entitled shall be paid to you not
later than the fifth day following your Date of Termination, provided, however,
that if the amount of such payment cannot be fully determined on or before such
day, the Company shall pay to you on such day an estimate, as determined in good
faith by the Tax Advisor, of the amount of such payment and shall pay the
remainder of such payment (together with interest from such fifth day to the
date of such payment at a rate of interest per annum equal to the prime rate of
interest announced by Morgan Guaranty Trust Company of New York (or the
successor thereto) from time to time plus 2 percentage points) as soon as the
amount thereof can be determined but in no event later than the thirtieth day
after your Date of Termination. In the event that the amount of the estimated
payment exceeds the amount subsequently determined to have been due, such excess
shall be payable by you to the Company, without interest, on the fifth day after
demand by the Company.
(ii)     The Company also shall pay to you all legal fees and expenses incurred
by you as a result of your termination of employment (including all such fees
and expenses, if any, incurred in contesting or disputing any such termination,
in seeking to obtain or enforce any right or benefit provided by this Agreement
or in connection with any tax audit or proceeding to the extent attributable to
the application of Section 4999 of the Code to any payment or benefit provided
hereunder). Such payments shall be made at the later of the times specified in
paragraph (i) above, or within five days after your request for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.




--------------------------------------------------------------------------------

Exhibit 10.4



(f)    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owing by you to the Company, or otherwise, except as provided in Section
4(c)(iii) above.
(g)    Retirement Benefits. In addition to all other amounts payable to you
under this Section 4, you shall be entitled to receive all benefits payable to
you under all Retirement Arrangements.
(h)    Tax Advisor.    Each calculation necessary to effectuate the provisions
of Section 4 shall be performed by the Tax Advisor within the appropriate time
periods specified herein for such calculation or, absent such specification,
prior to the date the Severance Payment is made to you pursuant to Section 4(e)
above. All issues with regard to those calculations that are not specifically
provided for by this Agreement shall be decided in a manner that provides you
with the greatest After-Tax Total Payment. Any determination by the Tax Advisor
shall be binding upon you and the Company.
5.     Relationship to Other Agreements and Plans. To the extent that any
provision of any other agreement between GCP and you shall limit, qualify or be
inconsistent with any provision of this Agreement, then for the purposes of this
Agreement (while this Agreement remains in effect) the provision of this
Agreement shall control and such provision of such other agreement shall be
deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose. The Severance Payment shall not be considered to be compensation
for the purpose of any Retirement Arrangements, Insurance Plans or compensation
plans of GCP.
6.     Successors.




--------------------------------------------------------------------------------

Exhibit 10.4



(a)     Successors to the Company.
The Company shall require any successor (whether direct or indirect, by purchase
or merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. Failure
of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would be entitled hereunder if you terminate your employment
for Good Reason following a Change in Control of the Company, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination (provided you shall
have delivered a Notice of Termination to the Company). As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and/or any
successor to the Company's business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law or otherwise.
(b)     Your Successors. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.




--------------------------------------------------------------------------------

Exhibit 10.4



7.     Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Agreement, provided that all notices to the
Company shall be directed to the attention of the Board with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
8.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York.
9.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.




--------------------------------------------------------------------------------

Exhibit 10.4



10.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
Such arbitration, whether commenced by you or the Company, shall be conducted in
either the city and state in which you reside, the city and state in which the
Company maintains its principal offices or the city and state in which you were
employed at the time the dispute or controversy arose, as designated by you. Any
arbitration pursuant to this provision shall be conducted before an arbitrator
to be selected by the Company from a list of three arbitrators to be provided by
you to the Company. All expenses, including attorney's fees, which you incur as
a result of the arbitration and/or the dispute or controversy giving rise to the
arbitration shall be paid directly by the Company. In the event that you are
entitled to, or believe that you are entitled to, compensation pursuant to
Section 4, the Company shall pay you such compensation unless and until directed
to cease such payments pursuant to an award issued in accordance with this
Section. Judgment may be entered on an award issued pursuant to this Section in
any court of competent jurisdiction. In the event that the Company seeks to stay
an arbitration sought under this Section 10, it shall post a bond, or provide
similar security, in an amount equal to any unpaid compensation which is due
you, or claimed to be due you, pursuant to Section 4.
11.     General. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board or its Compensation Committee or any successor to such Committee. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.




--------------------------------------------------------------------------------

Exhibit 10.4



No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.
The section and subsection headings contained in this Agreement are for
convenient reference only, and shall not in any way affect the meaning or
interpretation of this Agreement.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, local or foreign law. The obligations
of the Company under Section 4 shall survive the expiration of the term of this
Agreement.
12.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. If this letter sets forth our agreement
on the subject matter hereof, kindly sign and return to the Secretary of the
Company the enclosed copy of this letter which will then constitute our
agreement on this subject. By your signing this Agreement, you agree that, as of
the date hereof, this Agreement supersedes any
and all prior agreements between you and the Company setting forth your
severance benefits in the event of a Change in Control of the Company.
13.     409A Provisions.
General Provisions




--------------------------------------------------------------------------------

Exhibit 10.4



You are aware that it is likely that you will be regarded a “specified
employee”, within the meaning of section 409A(a)(2)(B) of the Code, should you
become entitled to benefits under this Agreement. In that case, notwithstanding
any other provision of this Agreement to the contrary, you shall not be paid any
of those benefits under this Agreement prior to a date that is 6 months after
your “separation from service” (within the meaning of Code section
409A(2)(A)(i)) from the Company or your date of death if sooner; provided,
however, if your employment is terminated involuntarily or for “409A Good
Reason” (as specified below), then you may receive prior to that date an amount
of severance pay under this Program that does not exceed an amount that is
2-times the compensation limit under Code section 401(a)(17) at the time of your
termination (or 2-times his annual compensation at that time, if less).
Benefit payments under this Agreements are intended to be exempt from Code
section 409A or, with respect to any such payment that is not so exempt, to be
in compliance with that Code section; and the provisions of this Agreement shall
be interpreted and administered in that manner.
Definition of 409A Good Reason
“409A Good Reason” shall mean any of the following conditions, provided that any
interpretation of those conditions shall comply with Code section 409A and all
applicable guidance thereunder:
•
a material diminution of your base salary;

•
a material diminution in your authority, duties or responsibilities;

•
a material diminution in the authority, duties or responsibilities of your
supervisor;

•
a material diminution in the budget over which you retain authority;

•
a material change in geographic location at which you must perform services; or

•
any other action or inaction that constitutes a material breach of the terms of
your employment agreement, if any.





--------------------------------------------------------------------------------

Exhibit 10.4





Provided that any of these conditions shall be regarded as “409A Good Reason”
only if (i) you actually terminate employment with the Company prior to a date
that is two years following the initial existence of the condition and (ii) the
amount, time and form of payment upon a termination of employment for “409A Good
Reason” is the same as the amount, time and form of payment payable upon
involuntary termination without cause; and only if you provide the Company with
notice of the existence of “409A Good Reason” within 90 days of the initial
existence of the applicable condition and the Company does not remedy that
condition within 30 days of such notice.
This description of the conditions that constitute “409A Good Reason” shall have
no effect upon your entitlement to benefits under this Agreement, but shall only
be used to determine if you would be entitled to receive any portion of those
benefits prior to a date that is 6 months after your separation from service
from the Company, in compliance with Code section 409A.
Sincerely,
GCP Applied Technologies Inc.


By:                    
Agreed to __________, 2016


                    


Name:                    


